ON MOTION FOR REHEARING
PER CURIAM.
This appeal is brought from a conviction and thirty-year sentence for trafficking in cocaine. The appellant’s first of three contentions on appeal is that a prospective juror should have been dismissed for cause where a reasonable doubt existed as to her impartiality.
At trial, appellant exhausted her final peremptory challenge in removing a potential juror after that juror, the stepmother of two police-officer sons, expressed doubt as to her ability to be impartial in weighing the testimony of police officers. Although appellant asked for and was denied addi*739tional peremptory challenges, she made no further contentions that the panel ultimately chosen included an objectionable juror.
We affirm on the authority of Trotter v. State, [576 So.2d 691] (Fla.1990) (to show reversible error, a party must show that all peremptories had been exhausted and that an objectionable juror had to be accepted). We find no merit in appellant’s two remaining points on appeal.
Affirmed.